Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Weston et al (US 2006/0154726 A1) generally discloses a physical interactive play experience using electronic elements.
Regarding representative claim 1 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
a computing arrangement communicably coupled with the at least one gaming device, the
plurality of zone sensors, the display, and the combination of the light system, the multimedia system and the at least one speaker, wherein the computing arrangement receives a user position and triggered events as inputs from the plurality of zone sensors located at each of the plurality of zones and emulates at least one element in the physical gaming environment, for the user wherein the gaming device comprises a first microprocessor; a display; a motor; an accelerator; and at least one or more of gaming device sensors or actuators with actuator buttons to activate the actuators  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve Rowland whose telephone number is (469) 295-9129.  The examiner can normally be reached on Monday through Thursday, alternate Fridays, 8:30 am to 6:00 pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715